Citation Nr: 1624804	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.

2.  Entitlement to service connection for scoliosis.


REPRESENTATION

Veteran represented by: Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO reopened the previously denied claim for entitlement to service connection for scoliosis and continued the denial on the merits of the claim.  Regardless of the RO's precise disposition of the matter, however, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the Veteran's June 2014 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge.  In a July 2014 letter, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e)(2015).


FINDINGS OF FACT

1.  In a January 2009 Board decision, the Board denied the claim for entitlement to service connection for scoliosis.  

2.  Evidence received since the January 2009 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for scoliosis and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's scoliosis is a congenital disease. 

4.  The Veteran's scoliosis was noted on his October 1967 entrance examination report. 

5.  The Veteran's preexisting scoliosis underwent an increase in severity during active duty service and the evidence does not clearly and unmistakably show that the increase was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The January 2009 Board decision that denied the claim of entitlement to service connection for scoliosis is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).

2.  New and material has been received to reopen the claim for service connection for scoliosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Preexisting scoliosis, noted at entry into service, was aggravated by service, and current scoliosis is related thereto.  38 U.S.C.A. §1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen and the claim for service connection, further discussion of the VCAA is unnecessary.

II.  Reopening

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In January 2009, the Board denied the Veteran's claim for entitlement to service connection for scoliosis.  As reconsideration was neither sought nor granted, the decision became final.  The Board found that the Veteran's scoliosis existed prior to service, and that there was no evidence to show whether scoliosis had permanently worsened as a result of service.

The relevant evidence of record at the time of the January 2009 Board decision included the Veteran's service treatment records (STRs), private treatment records, and a February 2005 VA examination report.  Specifically, his STRs showed an October 1967 enlistment examination report that documented a diagnosis of congenital scoliosis.  Private treatment records and a February 2005 VA examination report confirmed the Veteran's congenital scoliosis diagnosis; such treatment records and examination report did not address whether the Veteran's scoliosis was aggravated or worsened by his military service.   

The evidence received since the January 2009 Board decision includes VA examination reports dated August 2011 and April 2014, the Veteran's statements, partial Reserve STRs, and statements from private physicians.  Specifically, the April 2014 VA examination report and statements from private physicians addressed whether the Veteran's scoliosis worsened as a result of his military service.  This evidence is considered "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to a previously unestablished fact, namely whether the Veteran's preexisting scoliosis underwent a worsening as a result of his service.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for scoliosis is reopened.  

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Here, the Veteran contends that his scoliosis preexisted his entry into service and was aggravated therein.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994).  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen, 19 F.3d 1413 at 1417.  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

Congenital or developmental defects "are not diseases or injuries within the meaning of applicable legislation." 38 C.F.R. § 3.303(c).  A precedential VA General Counsel opinion explains that a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  VA Gen. Couns. Prec. 82-90 at p. 2. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).

However, if it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  VA's Office of General Counsel confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c)  does not always rebut the presumption of soundness and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

Initially, the medical evidence demonstrates that the Veteran has a current diagnosis of congenital scoliosis.  See, e.g., Dr. T.J.A.'s statement dated May 2014 and VA examination report dated April 2014.  As the evidence establishes that the Veteran's scoliosis is a congenital condition, the Board will consider whether the scoliosis is a congenital disease or defect.  

The Veteran's October 1967 enlistment examination report documents a diagnosis of moderate to severe scoliosis.  In STRs dated in January 1968, January 1969, and August 1970, he complained of back pain that was related to his scoliosis.  Further, STRs indicate that he was treated with bed rest and his military duties were limited.  In his April 1971 separation examination report, he noted a "bad back" and an examining physician found "severe" scoliosis.  

Post service, private treatment records show continued treatment of his congenital scoliosis and that he underwent cervical and thoracic scoliosis spinal fusion.  See, e.g., private treatment record dated May 1994 and Dr. T.J.A. statement dated May 2014.  As will be discussed in further detail below, private physicians' medical opinions conclude that the Veteran's congenital scoliosis was permanently aggravated during his military service.  See, e.g., Dr. T.J.A.'s statement dated in May 2014 and Dr. A.A.'s statement dated February 2016.  In particular, Dr. T.J.A. opined that since the Veteran's military service, his scoliosis has undergone a permanent worsening as is evidenced by the progression of his spinal degeneration, curve pattern, and the progressive loss of function in his cervical and thoracic spine.  See Dr. T.J.A.'s statement dated September 2009.  

In sum, the evidence demonstrates that scoliosis went from moderate to severe to severe during service and multiple private physicians concluded that the scoliosis has deteriorated in and since service-which is evident that he underwent corrective surgery.  Accordingly, the totality of the evidence establishes that the Veteran's congenital scoliosis is capable of improving or deteriorating; thus, his scoliosis is a congenital disease. VA Gen. Couns. Prec. 82-90 at p. 2. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

Having thus determined that the scoliosis is a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  Quirin, 22 Vet. App. at 396-97.  Therefore, the Board must next determine whether the presumption of soundness applies to the Veteran's congenital scoliosis disease.  Id.   

As indicated above, the Veteran's congenital scoliosis was diagnosed in his October 1967 enlistment examination report; thus, scoliosis was "noted" upon entry into service.  Therefore, the presumption of soundness does not apply.  38 C.F.R. § 3.304(b).

Consequently, the burden is on the Veteran to demonstrate that his scoliosis increased in severity during service, which would serve to establish the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this regard, Dr. T.J.A., the Veteran's private treating physician, statements reveal that he reviewed the Veteran's medical records, STRs, physically examined him, and opined that the congenital scoliosis was aggravated by military service. See Dr. T.J.A. statements dated August 2009, September 2009, and May 2014.   Dr. T.J.A. cited the Army's standard for medical disqualification for scoliosis and indicated that at the time of the October 1967 enlistment examination, the Veteran's thoracic spine curvature exceeded that standard at 30 degrees, which is considered moderate to severe.  STRs dated in January 1968, January 1969, and August 1980 are evidence that the Veteran exhibited trauma to his thoracic curvature during service.  Dr. T.J.A. explained that repetitive lifting, carrying, and moving heavy equipment associated with the Veteran's caused "progressive" aggravation to his preexisting scoliosis.  Dr. T.J.A. concluded that the 1971 separation examination report was indicative of a severe 70 degree thoracic curvature, which is worse than the moderate to severe 30 degree curative on his enlistment.  Dr. T.J.A. noted his credentials, including that he is the chairman of the department of orthopedics at a university and a hospital and that he is an author of several medical articles relating to orthopedics.  

In an April 2014 VA examination report, a VA orthopedic surgeon reviewed the Veteran's claims file and opined that the preexisting scoliosis more likely than not was aggravated beyond the natural progression by the Veteran's military service.  The VA orthopedic surgeon reasoned that an individual with moderately severe scoliosis, such as the Veteran, would not be permitted to participate in rigors military activities that required lifting, running, jumping, and crawling without injury.

In a February 2016 statement, Dr. A.A. stated that he reviewed the Veteran's STRs, treatment records, and medical opinions of record, and opined that the Veteran's preexisting scoliosis was aggravated beyond the natural progression by his military service.  Dr. A.A. reasoned that the STRs demonstrate that the Veteran exhibited scoliosis back pain and treatment thereof during service.  He explained that, in 1994, the Veteran was diagnosed with lumbar degeneration, which indicates that stress was placed on the Veteran's back from the antecedent years.  In closing, Dr. A.A. noted that the evidence of record contained several "statements from orthopedist who are leaders in their field that state the [V]eteran's rigors of military training had a direct negative impact upon his congenital scoliosis and caused it to progress beyond its natural progression."

Notably, in an August 2011 VA examination report, a VA physician reviewed the Veteran's claims file and opined that the Veteran's scoliosis was not related to his military service; however, the VA physician also stated that the Veteran's scoliosis is at least as likely as not aggravated by his military service.  The August 2011 VA physician provided no rationale.

The Board finds that the August 2011 VA examination report is afforded little, if any, probative value, as it is internally inconsistent and provides no rationale for the stated the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

The Board finds that Dr. A.A.'s, Dr. T.J.A.'s, and the April 2014 VA examiner's opinions are entitled to substantial probative weight, as the private physicians and the April 2014 examiner accurately reviewed the evidence of record and explained the reasons for their conclusions, which was based on the evidence.

In light of the STRs noting that the Veteran's scoliosis went from moderate to severe to severe during service and the multiple favorable medical experts opinions finding that the Veteran's scoliosis permanently worsened during his service, the Board finds that there was an increase in severity of the Veteran's scoliosis during his military service.  Therefore, the presumption of aggravation applies. 

Next, the Board must analyze whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease.  Here, the Board finds that there is no clear and unmistakable evidence to rebut the presumption of aggravation.  Rather, the weight of the medical and lay evidence reflects that the Veteran's preexisting scoliosis was aggravated by service and that the Veteran's current scoliosis is related to this in-service aggravation.  As the Veteran has a current disability that is related to in-service aggravation of a preexisting disease, entitlement to service connection for scoliosis is warranted.


ORDER

The application to reopen a claim for entitlement to service connection for scoliosis is granted.

Entitlement to service connection for scoliosis, on an aggravation basis, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


